DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, and 7-10 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite that that the buffer devices are above the plurality of grouter devices. The disclosure does not appear to have adequate support for this limitation. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan et al. (US Pub. No. 2015/0273021; hereinafter Kaplan).
Kaplan discloses the following regarding claim 1: a system comprising: a plurality of grouter devices (para. 0009, 0024, 0045) configured to lodge in one or more focal cartilage defects located on a pair of articular surfaces (paras. 0157-0158), wherein the plurality of grouter devices are flat devices defining an oval shape (paras. 0024, 0045) wherein the flat shape allows the plurality of grouter devices to layer so as to fill a space defined by the focal defects (paras. 0049, where the shape and size of the flat, oval devices are fully capable of being layered over each other within a cartilage defect); and a plurality of spherical buffer devices (paras. 0024, 0045-0048) configured to fill a space between the pair of articular surfaces above the plurality of grouter devices in the focal defect (paras. 0048-0049, where the size and shape of the spherical devices are fully capable of being inserted above the flat, oval devices); wherein the plurality of grouter devices and the plurality of buffer devices are sized and shaped such that a contact pressure between the pair of articular surfaces is diminished (paras. 0048-0049, as the oval and spherical hydrogel devices fill the space of the insertion site, they will be fully capable of providing cushioning and load re-distributions).  
Please note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Kaplan discloses the following regarding claim 5: the system of claim 1, wherein the plurality of grouter devices are configured to fill a space defined by the focal defect such that the plurality of grouter devices provide load-sharing with the native cartilage on the pair of articular surfaces (paras. 0048-0049, 0157-0158, as the oval and spherical hydrogel devices fill the space of the insertion site).  
Kaplan discloses the following regarding claim 8: the system of claim 1, wherein the plurality of buffer devices are configured to define an inter-positional layer between the pair of articular surfaces such that the plurality of buffer devices act as an inter-articular cushion (paras. 0048-0049, 0157-0158).  
Kaplan discloses the following regarding claim 9: the system of claim 1, wherein the plurality of grouter devices and the plurality of buffer devices are injectable hydrogels (paras. 0022-0025).  
Kaplan discloses the following regarding claim 10: the system of claim 9, wherein the injectable hydrogels include one or more therapeutic agents (paras. 0022-0025).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan.
Regarding the dimensions of the grouter devices, recited in claims 3 and 4, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal dimensions of the hydrogel grouter devices needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the dimensions of the grouter devices, would have been obvious at the time of applicant's invention in view of the teachings of Kaplan. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Lecler (US Pub. No. 2017/0326275; hereinafter Lecler).
Kaplan discloses the limitations of the claimed invention, as described above. However, it is silent as to the diameter of the spherical buffer devices. Lecler teaches a plurality of spherical, hydrogel buffer devices that are inserted into focal defects in a patient (paras. 0026, 0085, 0129, 0134-0137). The plurality of buffer devices have a diameter of about 200 µm to about 500 µm (paras. 0025-0028), for the purpose of providing the devices with the desired physical and mechanical properties needed to suit its implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to provide the buffer devices of Kaplan with the diameters taught by Lecler, as would be needed to provide the devices with the desired physical and mechanical properties needed to suit its implantation site.
In addition, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal dimensions of the hydrogel buffer devices needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the dimensions of the buffer devices, would have been obvious at the time of applicant's invention in view of the teachings of Kaplan and Lecler. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774